IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: February 18, 2020

                                                ________________________________________
                                                           CRAIG A. GARGOTTA
                                                   UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

IN RE:                              §           CASE NO. 19-50304-CAG
                                    §
R. BRYAN BLUMENKRANTZ               §
JULIE MARIE BLUMENKRANTZ            §
                                    §
DEBTORS                             §           CHAPTER 7
______________________________________________________________________________

                              ORDER GRANTING
  CHAPTER 7 TRUSTEE’S AMENDED MOTION TO (I) APPROVE A SHORT SALE OF
 REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
            INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m),
 (II) SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE,
                           AND (III) OTHER RELIEF
______________________________________________________________________________

         On this day came on to be heard the Chapter 7 Trustee’s Amended Motion to (I) Approve

a Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests

Pursuant to 11 U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement between Secured Lender

and the Estate, and (III) Other Relief (the “Motion”).

         The Court finds that notice is proper. The Court finds that no formal objection to the relief

requested by the motion has been timely filed. The court finds that the proposed sale of the
property of the estate is beneficial to the estate and should be granted as requested. Accordingly,

it is:

         ORDERED and ADJUDGED as follows:

       1.      The notice of the Motion is approved as proper and adequate under the
circumstances.

         2.    The Motion is GRANTED.

         3.    The Trustee is authorized to sell the real property located at:


         LOT FOUR (4) IN BLOCK TWO (2) OF THE PROVIDENCE SUBDIVISION, UNIT
         NO. ONE (#1), TO THE CITY OF CLOVIS, CURRY COUNTY, NEW MEXICO, as
         shown by the official recorded plat thereof.

more commonly known as, 609 PROVIDENCE CIR CLOVIS, NM 88101 (the “Real Property”),

for $282,000.00, conditioned on the consent of its lienholder, and in accordance with the terms

provided for in the Motion.

         4.    The Trustee is authorized to pay the secured mortgage creditor, Mr. Cooper (also

known as “Secured Creditor”) the full amount of their lien as of the date of closing or other

amount agreeable to the Secured Creditor to release their lien.

         5.    The Trustee is authorized to take any all actions and to execute any and all

documents necessary and appropriate to effectuate and consummate the terms of said sale,

including, executing a deed conveying the interests of the Debtors’ in the Real Property to Luke

McPherson (the “Buyer”).

         6.    Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the

sale of the Real Property will vest in the Buyer(s) all right, title and interest of the Debtors’ and

the bankruptcy estate in the Real Property, free and clear of the liens, claims or interests listed

below (collectively, the “Affected Interests”):

               a.      R. Bryan Blumenkrantz and Julie Blumenkrantz;
               b.       USAA Federal Savings Bank/Mr. Cooper, mortgage lienholder.

       7.      This Order is and shall be effective as a determination that, upon and subject to the

occurrence of the closing of the sale, all Affected Interests have been and hereby are adjudged and

declared to be unconditionally released as to the Real Property.

       8.      The Buyer has not assumed any liabilities of the Debtors’.

       9.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as are required by the

purchase agreement or order of this Court, including, but not limited to, (a) all delinquent real

property taxes and outstanding post-petition real property taxes pro-rated as of the closing with

respect to the real property included among the purchased assets; and (b) other anticipated

closing costs (estimated below):

       Total Sales/Brokers Commission:                                       $16,920.00

       2% to Sagebrush Real Estate                                           $5,640.00

       2% to Southwest Real Estate                                           $5,640.00

       2% to BK Global Real Estate Services                                  $5,640.00

       Title Charges:                                                        $947.15

       Government recording / transfer charges:                              $175.00

       Other / Debits                                                        $891.95
       (incl. 506(c) surcharge, Trustee Liability Insurance)

       Satisfaction of Liens:

       Mr. Cooper (home mortgage servicer)                                   $254,311.76

Without further order of the court, the Trustee is authorized to pay closing costs in amounts

different than the estimated amounts described above so long as they are within industry standards

and with the consent of the lienholder, Secured Creditor and applicable homeowners association.
       10.     Except as otherwise provided in the Motion, the Real Property shall be sold,

transferred, and delivered to Buyers on an “as is, where is” or “with all faults” basis.

       11.     Buyer is approved as a buyers in good faith in accordance with Section 363(m) of

the Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

       12.     This Court retains jurisdiction to enforce and implement the terms and provisions

of this Order and the purchase agreement, all amendments thereto, any waivers and consents

thereunder, and each of the documents executed in connection therewith in all respects, including

retaining jurisdiction to (a) compel delivery of the Real Property to the Buyer(s), (b) resolve any

disputes arising under or related to the purchase agreement, and (c) resolve any disputes

regarding liens, claims, or interests asserted against the Real Property.

       13.     The purchase agreement and any related documents or other instruments may be

modified, amended or supplemented by the parties thereto, in a writing signed by both parties

without further order of the Court, provided that any such modification, amendment or

supplement does not have a material adverse effect on the Debtors’ bankruptcy estate.

                                                ###

Order submitted by:

Jose C. Rodriguez
Law Office Jose C. Rodriguez
342 W. Woodlawn, Ste. 103
San Antonio, TX 78212
Tel.: (210) 738-8881
Fax: (210) 738-8882
Email: jrodlaw@sbcglobal.net
